I dissent. The majority opinion holds:
"The limit of $5 per day for lodging and meals put into section 2803 as amended was evidently intended by the Legislature to apply to the officers named in that chapter, and not to those officers of the state created for a specific purpose by a special act prescribing therein their duties and powers and providing for their expenses in the performance of such duties."
If this be the law, and the section applies only "to the officers named in that chapter," not only the members of the Colorado River commission, but the members of the board of directors of state institutions, the fish and game commission, the barbers and cosmeticians, the board of child welfare, and the livestock sanitary board, to mention only a few of the various state officers not named therein, have no *Page 292 
limit placed on their expenses for meals, lodging and mileage, it being only the elective and two appointed state officers who are required to keep their expenses within the amount fixed by the section. I cannot conceive such discrimination to have been intended by the legislature. As a citizen, I believe that the limit set is entirely too low for officers having such duties as do the Colorado River commissioners, but we are not allowed, as judges, to substitute our individual opinion on this point for the formal declaration of the body constitutionally authorized to decide it. I think chapter 40, Session Laws 1933, was meant by the legislature to apply to all public officers, whether they are named in chapter 65, Revised Code of 1928, or not.